       Case 1:17-cv-09554-AKH Document 315 Filed 01/07/20 Page 1 of 1
                                     . USDCSDNY                                    Fegan Scott, LLC
                                     I DOCUMENT                                    ATTORNEYS AT LAW



I! fegan scott
                                                                                   150 S. Wacker Dr., 24th floor
                                     \ ELECTRONICALLY FILED                        Chicago, IL, .fi0606
                                        DOC #:. _ _ _~:---;r:::---        !'HONE   312.741.1019
                                                                            '·AX   312.264.0100
                                     ·: DATE FILED: ( / / / 2-0                    i beth@feganscott.com
                                     lb      '             I   I




                                                  January 6, 2020

                                         So a-de,<::d. \he co"'-R. ~V""\ce_
 Via Facsimile
                                     ~ v \ o lJ.S\'--/     Schedu \~d -~,
 Hon. Alvin K. Hellerstein
 United States District Judge         -::'.)o,_ '\ LIQ''1 I D, l,O L D ·1S 0..c~:f:,LI r rd
 Daniel Patrick Moynihan           ·--\-D febrwn., 1 'l1), 7-D2D o..~
 United States Courthouse
                                       10·.cn AN\.
 500 Pearl St., Courtroom 14D·
 New York, NY 10007-1312

               Re: Geiss v. ·The Weinstein Company et al., No. l 7-cv-9554 (S.D.N.Y.)

 Dear Judge Hellerstein:

         The Court scheduled a status conference in this matter for January 10, 2020. The
 parties respectfully request a 45-day a4_joumment of the conference. The parties are
 diligently working on the settlement agreement and motion for preliminary approval of
 the settlement, as well as coordinating with bankruptcy co1mse] for The Weinstein
 Company. We anticipate filing the motion in advance of the next conference.

         I have conferred with counsel for Harvey Weinstein, E]ior Shiloh, who joins in
 this request. This is the parties' first request to reschedule the Conference.

       Alternatively, Mr. Shiloh and I respectfully request the opportunity to attend the
 January 10, 2020 status conference by telephone.

                                           Respectfully,

                                           Isl Elizabeth A. Fegan

                                           Elizabeth A. Fegan
                                           Managing Member


 cc.    Elior Shiloh (via email)
